EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DAVID HECKADON on 2/23/22.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 16: line 9 through the end of the claim is amended as follows:
a pair of anchors, wherein each anchor is connected to the tightening assembly and the elongated curved members,
wherein the tightening assembly comprises a double-headed bolt passing through the housing, a tightening bolt mounted in the housing, wherein rotating the tightening bolt turns the double-headed bolt,
wherein the tightening assembly further comprises a ratchet on the housing for permitting the tightening bolt to rotate in a tightening direction and preventing the tightening bolt from rotating in a loosening direction, and a release on the housing for selectively permitting the tightening bolt to rotate in the loosening direction,
wherein the tightening assembly is configured to adjust the elongated curved members around the rim, and 
a reinforcement band positioned within each of the pair of elongated semicircular members, wherein the reinforcement band has opposite ends that loop around the pair of anchors. 
Claims 17 and 18 are cancelled (because they are incorporated into claim 16).
Allowable Subject Matter
Claims 1-12, 14, 16, and 19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617